Citation Nr: 0006549	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1151 
(West 1991) as a result of care rendered at a VA medical 
facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1948 to October 
1951.  The veteran died in June 1997.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died in June 1997.  The death certificate 
lists the cause of death as anoxic encephalopathy, and other 
significant conditions contributing to death but not 
resulting in the underlying cause was chronic obstructive 
pulmonary disorder and hypothyroidism.  

2.  The appellant's claim that medical care provided at a VA 
medical facility caused or hastened the veteran's death is 
not plausible.    



CONCLUSION OF LAW

The appellant's claim of entitlement to dependency and 
indemnity compensation for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151 as a result of care rendered 
at a VA medical facility is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Under certain circumstances, dependency and indemnity 
compensation shall be awarded for a qualifying death of a 
veteran in the same manner as if such death were service-
connected.  38 U.S.C.A. § 1151(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358(a) (1999).   

First, the death must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the death was a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  

In determining whether death resulted from disease or injury 
or aggravation of an existing disease or injury suffered as a 
result of VA care or treatment, the evidence must show actual 
causation rather than coincidental occurrence.  38 C.F.R. § 
3.358(c)(1) and (2).  Compensation is not payable for the 
continuation or natural progress of the disease or injuries 
for the VA care or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).  Moreover, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered. Id.    

Finally, the death must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.358(c)(4).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
For purposes of determining whether a claim is well grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

A review of the claims folder reveals that the veteran died 
in June 1997 while an inpatient at a VA facility.  The death 
certificate lists the cause of death as anoxic 
encephalopathy, and lists other significant conditions 
contributing to death but not resulting in the underlying 
cause as: chronic obstructive pulmonary disorder and 
hypothyroidism.  Although an autopsy was performed, no 
specific cause of death was found.    

The medical evidence shows that the veteran was admitted to 
VA care in February 1989, following a December 1988 suicide 
attempt in which he suffered anoxic encephalopathy with 
resulting dementia.  In March 1997, the veteran was 
transferred to the VA nursing home at Aspinwall for continued 
care.  In May 1997, the veteran was transferred to the VA 
hospital Dementia Special Care Unit due to wandering when 
restraints were removed.  He had become more agitated, and 
was in need of complete care in activities of daily living.  
Notes indicated that the veteran showed improvement there, 
including weight gain and increased strength.  On the date of 
his death, the veteran was found without vital signs.  
Pursuant to previous orders, no resuscitation was initiated.  

In this case, the appellant essentially asserts that the 
veteran's death was caused or hastened by changes associated 
with downsizing within the VA healthcare system.  During the 
January 2000 hearing, she related that she was told the 
veteran was transferred from the VA hospital to the VA 
nursing home because VA was closing intermediate care units.  
She noticed a change in his care that came about when he was 
transferred, specifically, changes in medication and 
restraining policies.    

The determination as to whether medical care caused or 
hastened an individual's death is necessarily a medical 
determination.  Accordingly, a well grounded claim requires 
medical evidence, rather than the appellant's personal lay 
opinion, which relates the veteran's death to the VA care in 
question.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The appellant conceded during her January 2000 
hearing that she has not been advised by a physician that 
such a relationship exists.  A review of the claims folder 
fails to uncover any such evidence.  In fact, the medical 
evidence shows that the veteran had showed recent improvement 
and had been in his normal state of health until he was found 
on the date of his death.  Without medical evidence to 
support the appellant's assertion, the Board cannot conclude 
that the claim is plausible.      

Therefore, the Board finds that the appellant has not 
submitted a well grounded claim for compensation for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the appellant's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

On this point, the Board observes that the appellant has 
requested an independent medical expert opinion concerning 
the cause of the veteran's death.  The law provides that the 
Board may request such an opinion when the medical complexity 
or controversy involved so warrants.  U.S.C.A. § 7109(a); 38 
C.F.R. §§ 20.901(a).  However, the Board does not find that 
the medical issue involved in this appeal is so complex or 
controversial as to require an independent medical expert 
opinion.  In any event, in this case, the claims folder lacks 
the requisite evidence to establish that the claim is even 
plausible and therefore well grounded, the Board has no 
authority to further develop the claim.  Morton, 12 Vet. App. 
at 486.    

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the appellant wishes to complete hers application for 
compensation for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151, she should submit medical evidence that 
affirmatively relates the veteran's death to VA care.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 




ORDER

Entitlement to dependency and indemnity compensation for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1151 
as a result of care rendered at a VA medical facility is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

